Citation Nr: 0603986	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a rating higher than 10 percent for lumbar 
spine degenerative disc disease (DDD).

3.  Entitlement to an initial rating higher than 20 percent 
for left lower extremity radiculopathy associated with lumbar 
spine DDD.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
the veteran's claim for a compensable rating for hemorrhoids, 
and increased the rating for his back disorder by combining 
with the 10 percent rating he was receiving for lumbar spine 
DDD a separate, 20 percent evaluation for neurological 
manifestations of this disorder.

The veteran testified at a March 2005 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
While the veteran's representative stated at the Travel Board 
hearing that consideration should be given to a total 
disability rating based on individual unemployability (TDIU) 
(hearing transcript, p. 20), the veteran's March 2004 notice 
of disagreement (NOD) expressed disagreement only on the 
issues of the ratings for the lumbar spine DDD and 
hemorrhoids.  The issue of entitlement to a TDIU is therefore 
not before the Board.  38 C.F.R. § 20.201 (2005) (claimant 
must identify specific determinations with which he disagrees 
in NOD).  This matter is referred to the RO for any 
appropriate action.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist veterans.  The July 2003 
letter informing the veteran of his rights and 
responsibilities under the VCAA noted only the claim for an 
increased rating for his lumbar spine disorder and not the 
claim for an increased rating for his hemorrhoids.

In addition, the veteran stated at the Travel Board hearing 
that the August 2003 VA examiner did not examine him for 
hemorrhoids and that he did not even lower his pants during 
the exam (hearing transcript, p. 3), although the examination 
report states that the genital/rectal examination was normal 
with no lesions, no hemorrhoids, and no masses.  The Board 
also notes that the examination report indicates that the 
claims file was not available for review.  In VAOPGCPREC 20-
95 (July 14, 1995), VA's General Counsel (GC) held that VA's 
duty to assist requires VA examiners to review a veteran's 
prior medical records when such review is necessary to ensure 
a fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions.  See also 
38 C.F.R. §§ 4.1, 4.2 (2005) (it is essential in the 
examination and the evaluation of disability that each 
disability be viewed in relation to its history and if an 
examination report does not contain sufficient detail, the 
rating board should return the report as inadequate for 
evaluation purposes); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (in the specific circumstances of that case, 
the examiner was required to review the claims file prior to 
examination where the current level of disability was at 
issue).  GC noted that such review may not be necessary in 
all cases, and that the determination as to whether review of 
prior medical records is necessary in a particular case 
depends on the scope of the examination and the nature of the 
findings and conclusions the examiner is requested to 
provide.

In the circumstances of the present case, a remand of the 
claim for a compensable rating for hemorrhoids is warranted 
because of the lack of a VCAA letter as to this disability, 
the conflicting accounts of the veteran and the examiner as 
to the rectal examination that took place, and the lack of 
review by the examiner of the veteran's prior medical 
records.  Periodic flare-ups of the hemorrhoids have been 
reported by not clinically confirmed.  

A remand of the claim for higher ratings for lumbar spine DDD 
and associated left lower extremity radiculopathy, which the 
veteran indicated at the Travel Board hearing had increased 
in severity since the August 2003 VA examination (hearing 
transcript, p. 15), is also warranted for VA examinations 
with more recent and detailed findings as to both the 
orthopedic and neurologic manifestations of the veteran's 
lumbar spine DDD.  These examinations should also be preceded 
by review of the claims file.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Inform the veteran of the application 
of the VCAA and its implementing 
regulations to his claims, including his 
claim for a compensable rating for his 
hemorrhoids.

2.  After any additional evidence has 
been obtained, schedule the veteran for 
an appropriate VA examination to assess 
the severity of his hemorrhoids.  The 
claims folder must be made available to 
the VA examiner and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether any 
hemorrhoids are mild, moderate, large or 
thrombotic, irreducible with excessive 
redundant tissue, if there is evidence of 
frequent recurrences, or if there appears 
to be persistent bleeding with secondary 
anemia or with fissures.  If no opinion 
can be rendered, an explanation should be 
set forth discussing why a response is 
not possible or feasible.

3.  After any additional evidence has 
been obtained, schedule appropriate VA 
examinations, such as orthopedic and 
neurologic examinations, as to the 
veteran's lumbar spine DDD and all 
orthopedic and neurologic manifestations 
associated with it.  The claims folder 
must be made available to the VA 
examiners performing both the 
examinations, and those examiners are 
asked to indicate that they have reviewed 
the claims folder.  All necessary testing 
should be done and the examiners should 
review the results of any testing prior 
to completion of the examination report.  
The examiners should describe in adequate 
detail any symptoms reasonably 
attributable to the service-connected 
lumbar spine DDD with associated left 
lower extremity radiculopathy.

Specifically, as to the orthopedic 
manifestations of lumbar spine DDD, 
findings should include, but not be 
limited to, whether it is mild or 
moderate or severe, with or without 
recurring attacks or with or without 
intermittent relief; whether there are 
incapacitating episodes, defined as a 
period of acute signs and symptoms 
requiring bed rest prescribed by a 
physician and treatment by a physician; 
and the ranges of back motion should be 
expressed in degrees as described.

The examiner should also elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
service-connected lumbar spine DDD has 
upon the veteran's daily activities.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and 38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).  
The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected lumbar 
spine DDD should be described in adequate 
detail.

As to the neurological manifestations, 
finding should include, but not be 
limited to, whether there is paralysis of 
the sciatic nerve and whether such 
paralysis is mild, moderate, moderately 
severe, or severe (with marked muscular 
atrophy).  Any other neurological 
manifestations of the veteran's lumbar 
spine DDD, in addition to the already 
diagnosed left lower extremity 
radiculopathy, should be described in 
detail.

4.  Then, RO should review the additional 
evidence and readjudicate the appellate 
issues, under all appropriate statutory 
and regulatory provisions and legal 
theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

